DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 4/18/2019.
Claims 1-20 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2019 has been considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9, 12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0026538 to Wang et al. (hereafter, “Wang”).
With regard to claim 1 Wang discloses a method of tracking poses of multiple objects (See Abstract, Fig. 3), comprising: detecting, by one or more processors, objects from each of a plurality of consecutive frames in a video sequence (face detection system 300, video image 302 that is a video frame of the video, motion detection module 304 includes a set of identified moving area 318, which is a portion of the input image 302, paragraphs [0096-0097]; see summary paragraph [0011] for example, where it is disclosed that “the disclosed joint face-detection and pose-angle-estimation system is configured to jointly perform multiple tasks of detecting most or all faces in a sequence of video frames, generating pose-angle-estimations for the detected faces, tracking detected faces of a same person across the sequence of video frames, and generating “best pose” estimation for the person being tracked”); estimating, by the one or more processors, a pose of each of the objects within each of the plurality of consecutive frames (starting at paragraph [0145] in conjunction with Figs. 3-11 for face detection, head-pose estimation is disclosed; “pose-angle-estimation system is configured to jointly perform multiple tasks of detecting most or all faces in a sequence of video frames, generating pose-angle estimations for the detected faces” 
With regard to claim 2 Wang discloses wherein the step of detecting the objects from each of the plurality of consecutive frames in the video sequence comprises: determining, by the one or more processors, a bounding box for each of the objects from each of the plurality of consecutive frames (paragraph [0108, 0111, 0116-0117]); and determining, by the one or more processors, a confidence score of the bounding box for the one of the objects within the one of the plurality of consecutive frames (paragraphs [0108, 0110, 0116-0117].
With regard to claim 3 Wang discloses wherein the step of estimating the pose of each of the objects within each of the plurality of consecutive frames comprises: determining, by the one or more processors, from a region defined by the bounding box for the one of the objects within the one of the plurality of consecutive frames, keypoints of the one of the objects within the one of the plurality of consecutive frames; and determining, by the one or more processors, confidence scores of the keypoints of the one of the objects within the one of the plurality of consecutive frames (paragraphs [0116-0117] where the keypoints are “i.e., left eye, right eye, nose, and two corners of the mouth, i.e., landmark localization operator.”).
With regard to claims 8 and 9 Wang discloses wherein the step of tracking the poses of each of the objects across the plurality of consecutive frames comprises: 
With regard to claim 12 Wang discloses wherein the step of detecting the objects from each of the plurality of consecutive frames in a video sequence is implemented by a deformable feature pyramid network (FPN) that is determined based on an object detector selecting mechanism (paragraphs [0099-0107]).
With regard to claims 15 and 20, claims 15 and 20 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 15 and 20. Wang discloses a device and a computer at paragraph [0030, 0181-0185], see Fig. 20 and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claim 16, claim 16 is rejected same as claim 2 and the arguments similar to that presented above for claim 2 are equally applicable to claim 16, and all of the other limitations similar to claim 2 are not repeated herein, but incorporated by reference.
With regard to claim 17, claim 17 is rejected same as claim 3 and the arguments similar to that presented above for claim 3 are equally applicable to claim 17, and all of the other limitations similar to claim 3 are not repeated herein, but incorporated by reference.
With regard to claim 18, claim 18 is rejected same as claim 8 and the arguments similar to that presented above for claim 8 are equally applicable to claim 18, and all of the other limitations similar to claim 8 are not repeated herein, but incorporated by reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0026538 to Wang et al. (hereafter, “Wang”) in combination with Applicant’s Admitted Prior Art (AAPA).
With regards to claims 13-14, Wang discloses the method of claim 1 as mentioned above. Wang fails to expressly disclose wherein the step of detecting/estimating the pose of each of the objects from each of the plurality of consecutive frames in a video sequence further comprises: converting, by the one or more processors, the result of the detection/estimation for each of the objects within each of the plurality of consecutive frames into an openSVAI standardized data format, so as to generate a standardized detection/estimation result.
AAPA discloses this on pages 18-19 of the specification, stating that OpenSVAI is a library that provides modular implementation.
It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Wang’s reference with the 
With regard to claim 19, claim 19 is rejected same as claims 13-14 and the arguments similar to that presented above for claims 13-14 are equally applicable to claim 19, and all of the other limitations similar to claims 13-14 are not repeated herein, but incorporated by reference.
Allowable Subject Matter
Claims 4-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669